      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
KAMIESHA MCCLAIN, on her own behalf and                       )
as mother and next friend of her minor son A.W., )
and TRINA MCCLAIN,                                            )
                                                              )   AMENDED COMPLAINT
                                    Plaintiffs,               )
                                                              )   JURY TRIAL DEMANDED
         -against-                                            )
                                                              )   18 Civ. 11836 (JGK) (OTW)
THE CITY OF NEW YORK; ASSISTANT                               )
DISTRICT ATTORNEY JUSTIN                                      )
ASHENFELTER; NYPD POLICE OFFICER                              )
KEVIN ALLEN, Shield No. 17619; NYPD                           )
POLICE OFFICER YURIY DEMCHENKO, Shield )
No. 4740; NYPD SERGEANT “FNU” [First Name )
 Unknown] GARGIN; NYPD SERGEANT                               )
MATTHE [first name may have further letters]                  )
PEREIRA; NYPD POLICE OFFICER “FNU”                            )
KATS1, Shield No. 29087; NYPD DEPUTY                          )
INSPECTOR “FNU” TAYLOR; NYPD POLICE )
OFFICER “FNU” FINN; NYPD POLICE                               )
SERGEANT “FNU” KISH ; NYPD LIEUTENANT)
                                2

ZALESKI3; NYPD POLICE OFFICER JOHN                            )
FREISEN; NYPD POLICE OFFICER “FNU”                            )
LUKESON ; NYPD POLICE OFFICER “FNU”
              4
                                                              )
SHIMIN; NYPD POLICE OFFICER “FNU”                             )
CIFUENTES; NYPD POLICE DETECTIVE                              )
PETER CONNOLLY, Shield No. 6354; NYPD                         )
POLICE DETECTIVE BRIAN HIGGINS, Shield )
No. 7655; NYPD POLICE DETECTIVE JOSEPH )
DOLAN, Shield No. 7637; NYPD POLICE                           )
DETECTIVE LENO HENDRICKS, Shield No.                          )


1 Pursuant to the NYPD “Wheel,” NYPD POLICE OFFICER “FNU” KATS may now be a
Sergeant whose full name is Masim Kats, and whose Shield No. is now 3702, but they were
unable to state that definitively.
2 Pursuant to the NYPD “Wheel,” NYPD POLICE OFFICER “FNU” KISH’s full name may be
Frank Kish, Shield No. 2413, but they were unable to state that definitively.
3Pursuant to the NYPD “Wheel,” NYPD LIEUTENANT ZALESKI’s full name may be
Christopher Zaleski, but they were unable to state that definitively.
4 Pursuant to the NYPD “Wheel,” NYPD POLICE OFFICER “FNU” LUKESON’s full name
may be James Lukeson, but they were unable to state that definitively.
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 2 of 18




4817; NYPD POLICE SERGEANT RYAN                               )
GARGAN, Shield No. 1447; NYPD POLICE                          )
DETECTIVE “FNU” BARRY; NYPD POLICE                            )
DETECTIVE THOMAS LONGA, Shield No. 7623;)
NYPD POLICE DETECTIVE MICHAEL                                 )
PARIDES, Shield No. 7759; NYPD POLICE                         )
DETECTIVE MICHAEL CACACE, Shield No.                          )
1990; NYPD POLICE DETECTIVE ARGAPITO )
SOLER, Shield No. 5009 (retired); ANY OTHER )
JOHN DOES MEMBERS OF THE NYPD WHO )
PARTICIPATED IN THE SEARCH OF                                 )
PLAINTIFFS’ APARTMENT OR IN PLAINTIFF )
KAMIESHA’s ARREST OR PROSECUTION,                             )
INCLUDING BUT NOT LIMITED TO ANY                              )
OTHER MEMBERS OF THE NYPD’s                                   )
EMERGENCY SERVICES UNIT’S (“ESU”) “A )
TEAM”; JOHN DOES and RICHARD ROES,                            )
                                                              )
                                   Defendants.                )
--------------------------------------------------------------X

                                    PRELIMINARY STATEMENT

        1.       This is a civil action in which the plaintiffs seek relief for the defendants’ violation

of their rights secured by the Civil Rights Act of 1871, 42 U.S.C. Section 1983; by the United

States Constitution, including its Fourth and Fourteenth Amendments and by the laws and

Constitution of the State of New York. The plaintiffs seek damages, both compensatory and

punitive, affirmative and equitable relief, an award of costs and attorneys’ fees, and such other and

further relief as this court deems equitable and just.

                                             JURISDICTION

        2.       This action is brought pursuant to the Constitution of the United States, including

its Fourth and Fourteenth Amendments, and pursuant to 42 U.S.C. §1983. Jurisdiction is

conferred upon this court by 42 U.S.C. §1983 and 28 U.S.C. §§1331 and 1343(a)(3) and (4), this

being an action seeking redress for the violation of the plaintiffs’ constitutional and civil rights.
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 3 of 18




                                  JURY TRIAL DEMANDED

          3.   Plaintiffs demand a trial by jury on each and every one of their claims as pleaded

herein.

                                              VENUE

          4.   Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. §1391 (a), (b) and (c).

                                              PARTIES

          5.   Plaintiffs KAMIESHA MCCLAIN, on Her Own Behalf and As Mother and Next

Friend of her minor son A.W.,         and TRINA MCCLAIN at all times relevant herein were

residents of the State of New York, County of the Kings. A.W at the time of the incident was 6

years old. Plaintiffs are African-American.

          6.   Defendant THE CITY OF NEW YORK is and was at all times relevant herein a

municipal entity created and authorized under the laws of the State of New York. It is authorized

by law to maintain a police department, which acts as its agent in the area of law enforcement and

for which it is ultimately responsible. Defendant THE CITY OF NEW YORK assumes the risks

incidental to the maintenance of a police force and the employment of police officers as said risk

attaches to the public consumers of the services provided by the New York City Police

Department.

          7.   Defendants ASSISTANT DISTRICT ATTORNEY JUSTIN ASHENFELTER;

NYPD POLICE OFFICER KEVIN ALLEN, Shield No. 17619; NYPD POLICE OFFICER

YURIY DEMCHENKO, Shield No. 4740; NYPD SERGEANT “FNU” [First Name Unknown]

GARGIN; NYPD SERGEANT MATTHE [first name may have further letters] PEREIRA;


                                                 3
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 4 of 18




NYPD POLICE OFFICER “FNU” KATS, Shield No. 29087; NYPD DEPUTY INSPECTOR

“FNU” TAYLOR; NYPD POLICE OFFICER “FNU” FINN; NYPD POLICE SERGEANT

“FNU” KISH; NYPD LIEUTENANT ZALESKI; NYPD POLICE OFFICER JOHN FREISEN;

NYPD POLICE OFFICER “FNU” LUKESON; NYPD POLICE OFFICER “FNU” SHIMIN;

NYPD POLICE OFFICER “FNU” CIFUENTES; NYPD POLICE DETECTIVE PETER

CONNOLLY, Shield No. 6354; NYPD POLICE DETECTIVE BRIAN HIGGINS, Shield No.

7655; NYPD POLICE DETECTIVE JOSEPH DOLAN, Shield No. 7637; NYPD POLICE

DETECTIVE LENO HENDRICKS, Shield No. 4817; NYPD POLICE SERGEANT RYAN

GARGAN, Shield No. 1447; NYPD POLICE DETECTIVE “FNU” BARRY; NYPD POLICE

DETECTIVE THOMAS LONGA, Shield No. 7623; NYPD POLICE DETECTIVE MICHAEL

PARIDES, Shield No. 7759; NYPD POLICE DETECTIVE MICHAEL CACACE, Shield No.

1990; NYPD POLICE DETECTIVE ARGAPITO SOLER, Shield No. 5009 (retired); ANY

OTHER JOHN DOES MEMBERS OF THE NYPD WHO PARTICIPATED IN THE SEARCH

OF PLAINTIFFS’ APARTMENT OR IN PLAINTIFF KAMIESHA’s ARREST OR

PROSECUTION, INCLUDING BUT NOT LIMITED TO ANY OTHER MEMBERS OF THE

NYPD’s EMERGENCY SERVICES UNIT’S (“ESU”) “A TEAM”; and JOHN DOES are and

were at all times relevant herein duly appointed and acting officers, servants, employees and

agents of THE CITY OF NEW YORK and/or the New York City Police Department (NYPD), a

municipal agency of defendant THE CITY OF NEW YORK and/or the Kings County District

Attorney’s Office and/or the Office of the Special Narcotics Prosecutor. Defendants are and were

at all times relevant herein acting under color of state law in the course and scope of their duties

and functions as officers, agents, servants, and employees of defendant THE CITY OF NEW


                                                  4
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 5 of 18




YORK, were acting for, and on behalf of, and with the power and authority vested in them by

THE CITY OF NEW YORK and the New York City Police Department and / or the Kings

County District Attorney’s Office and/or the Office of the Special Narcotics Prosecutor, and were

otherwise performing and engaging in conduct incidental to the performance of their lawful

functions in the course of their duties. Defendants ASSISTANT DISTRICT ATTORNEY

JUSTIN ASHENFELTER; NYPD POLICE OFFICER KEVIN ALLEN, Shield No. 17619;

NYPD POLICE OFFICER YURIY DEMCHENKO, Shield No. 4740; NYPD SERGEANT

“FNU” [First Name Unknown] GARGIN; NYPD SERGEANT MATTHE [first name may have

further letters] PEREIRA; NYPD POLICE OFFICER “FNU” KATS, Shield No. 29087; NYPD

DEPUTY INSPECTOR “FNU” TAYLOR; NYPD POLICE OFFICER “FNU” FINN; NYPD

POLICE SERGEANT “FNU” KISH; NYPD LIEUTENANT ZALESKI; NYPD POLICE

OFFICER JOHN FREISEN; NYPD POLICE OFFICER “FNU” LUKESON; NYPD POLICE

OFFICER “FNU” SHIMIN; NYPD POLICE OFFICER “FNU” CIFUENTES; NYPD POLICE

DETECTIVE PETER CONNOLLY, Shield No. 6354; NYPD POLICE DETECTIVE BRIAN

HIGGINS, Shield No. 7655; NYPD POLICE DETECTIVE JOSEPH DOLAN, Shield No. 7637;

NYPD POLICE DETECTIVE LENO HENDRICKS, Shield No. 4817; NYPD POLICE

SERGEANT RYAN GARGAN, Shield No. 1447; NYPD POLICE DETECTIVE “FNU”

BARRY; NYPD POLICE DETECTIVE THOMAS LONGA, Shield No. 7623; NYPD POLICE

DETECTIVE MICHAEL PARIDES, Shield No. 7759; NYPD POLICE DETECTIVE

MICHAEL CACACE, Shield No. 1990; NYPD POLICE DETECTIVE ARGAPITO SOLER,

Shield No. 5009 (retired); ANY OTHER JOHN DOES MEMBERS OF THE NYPD WHO

PARTICIPATED IN THE SEARCH OF PLAINTIFFS’ APARTMENT OR IN PLAINTIFF


                                                5
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 6 of 18




KAMIESHA’s ARREST OR PROSECUTION, INCLUDING BUT NOT LIMITED TO ANY

OTHER MEMBERS OF THE NYPD’s EMERGENCY SERVICES UNIT’S (“ESU”) “A

TEAM”; and JOHN DOES are sued individually.

       8.      Defendants ASSISTANT DISTRICT ATTORNEY JUSTIN ASHENFELTER;

NYPD SERGEANT “FNU” [First Name Unknown] GARGIN; NYPD SERGEANT MATTHE

[first name may have further letters] PEREIRA; NYPD DEPUTY INSPECTOR “FNU”

TAYLOR; NYPD POLICE SERGEANT “FNU” KISH; NYPD LIEUTENANT ZALESKI;

NYPD POLICE SERGEANT RYAN GARGAN, Shield No. 1447; ANY OTHER JOHN DOES

MEMBERS OF THE NYPD [of supervisory rank] WHO PARTICIPATED IN THE SEARCH

OF PLAINTIFFS’ APARTMENT OR IN PLAINTIFF KAMIESHA’s ARREST OR

PROSECUTION, INCLUDING BUT NOT LIMITED TO ANY OTHER MEMBERS OF THE

NYPD’s EMERGENCY SERVICES UNIT’S (“ESU”) “A TEAM” and RICHARD ROES are

and were at all times relevant herein duly appointed and acting supervisory officers, servants,

employees and agents of THE CITY OF NEW YORK and/or the New York City Police

Department and/or the Kings County District Attorney’s Office and/or the Office of the Special

Narcotics Prosecutor, responsible for the training, retention, supervision, discipline and control of

subordinate members of the police department and/or Kings County District Attorney’s Office

and/or the Office of the Special Narcotics Prosecutor under their command. Defendants are and

were at all times relevant herein acting under color of state law in the course and scope of their

duties and functions as supervisory officers, agents, servants, and employees of defendant THE

CITY OF NEW YORK and/or Kings County District Attorney’s Office and/or the Office of the

Special Narcotics Prosecutor, were acting for, and on behalf of, and with the power and authority


                                                  6
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 7 of 18




vested in them by THE CITY OF NEW YORK and the New York City Police Department and/or

Kings County District Attorney’s Office and/or the Office of the Special Narcotics Prosecutor,

and were otherwise performing and engaging in conduct incidental to the performance of their

lawful functions in the course of their duties. Defendants ASSISTANT DISTRICT ATTORNEY

JUSTIN ASHENFELTER; NYPD SERGEANT “FNU” [First Name Unknown] GARGIN;

NYPD SERGEANT MATTHE [first name may have further letters] PEREIRA; NYPD

DEPUTY INSPECTOR “FNU” TAYLOR; NYPD POLICE SERGEANT “FNU” KISH; NYPD

LIEUTENANT ZALESKI; NYPD POLICE SERGEANT RYAN GARGAN, Shield No. 1447;

ANY OTHER JOHN DOES MEMBERS OF THE NYPD [of supervisory rank] WHO

PARTICIPATED IN THE SEARCH OF PLAINTIFFS’ APARTMENT OR IN PLAINTIFF

KAMIESHA’s ARREST OR PROSECUTION, INCLUDING BUT NOT LIMITED TO ANY

OTHER MEMBERS OF THE NYPD’s EMERGENCY SERVICES UNIT’S (“ESU”) “A

TEAM” and RICHARD ROES are sued individually.

                                  STATEMENT OF FACTS

       9.      On January 12, 2016, approximately 6 a.m., Plaintiffs were in their home at 3415

Neptune Avenue, Apt. 2101, Brooklyn, NY.

       10.     Plaintiff KAMIESHA MCCLAIN (“KAMIESHA”) is the leaseholder of the

apartment.

       11.     Plaintiff A.W. is KAMIESHA’s son, and on January 12, 2016 was six years old.

       12.     Plaintiff TRINA MCCLAIN (“TRINA”) is KAMIESHA’s mother.

       13.     Plaintiff KAMIESHA was getting ready for work at that time, and was wearing

only her panties and bra.


                                                7
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 8 of 18




       14.     Plaintiff KAMIESHA heard drilling, and heard someone say, in sum and substance,

“it’s the fucking police – get back.”

       15.     Plaintiffs’ apartment door was then busted in, and a large number of JOHN DOES

members of the NYPD - perhaps as many as twenty - rushed into the apartment.

       16.     On information and belief (the source being NYPD documents) the JOHN DOES

members of the NYPD “team” that entered - and then ransacked - Plaintiffs’ home included

Defendants ALLEN, DEMCHENKO, GARGIN, PEREIRA, KATS, TAYLOR, FINN, KISH,

ZALESKI, FREISEN, LUKESON, SHIMIN, CIFUENTES, CONNOLLY, HIGGINS, DOLAN,

HENDRICKS, GARGAN, BARRY, LONGA, PARIDES, CACACE, SOLER, and ANY

OTHER JOHN DOES MEMBERS OF THE NYPD WHO PARTICIPATED IN THE SEARCH

OF PLAINTIFFS’ APARTMENT OR IN PLAINTIFF KAMIESHA’s ARREST AND

PROSECUTION, INCLUDING BUT NOT LIMITED TO ANY OTHER MEMBERS OF THE

NYPD’s EMERGENCY SERVICES UNIT’S (“ESU”) “A TEAM.”

       17.     All of the JOHN DOES who entered the apartment were male.

       18.     Some of these JOHN DOES members of the NYPD were brandishing assault rifles

and had shields, and others of them had drawn pistols.

       19.     The JOHN DOES forced KAMIESHA into a chair and handcuffed her with an

excessive and painful tightness.

       20.     KAMIESHA remained in that chair, handcuffed with an excessive and punitive

tightness, and wearing only her panties and bra, for approximately the next half hour while the

JOHN DOES proceeded to ransack her home and terrify A.W. and TRINA in another part of the

apartment.


                                                 8
      Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 9 of 18




       21.     The JOHN DOES would not let KAMIESHA see A.W. or TRINA while they

were in Plaintiffs’ home.

       22.     The JOHN DOES eventually partially acceded to KAMIESHA’s request for

proper clothing, and brought her from elsewhere in her home a sweater and sweat pants, and one

of the JOHN DOES put the pants on KAMIESHA.

       23.     The JOHN DOES had asked KAMIESHA if she wanted her mother to put her

pants on her rather one of the JOHN DOES, and KAMIESHA had said yes.

       24.     Nonetheless, a JOHN DOE put KAMIESHA’s pants on over her bare legs and

panties and her mother was not permitted to do so.

       25.     KAMIESHA requested a different shirt, and that request was denied.

       26.     KAMIESHA’s repeated requests to loosen the excessively tight and painful

handcuffs were ignored.

       27.     Due to the excessively tight and painful handcuffs KAMIESHA’s hands swelled up

for a day or so.

       28.     The JOHN DOES pointed their guns at the heads of A.W. and TRINA, terrifying

them, and told them, in sum and substance, to “get the fuck down on the floor.”

       29.     A.W. and TRINA were held on the floor for approximately 20 minutes by the

JOHN DOES, then were told to sit in chairs.

       30.     A.W. and TRINA requested to use the bathroom, but that request was denied by

the JOHN DOES.

       31.     The JOHN DOES ransacked the bedroom that TRINA and A.W. shared, as well

as the living room, the kitchen, a closet, and a linen closet, throwing numerous items all over the


                                                 9
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 10 of 18




floor and tearing items of property to pieces, as well as breaking A.W.’s bed and making a hole in

one of the walls.

       32.     Oddly, the JOHN DOES did not ransack KAMIESHA’s bedroom.

       33.     After approximately half an hour in the apartment the JOHN DOES removed

KAMIESHA from the apartment and took her to the NYPD 60th Precinct against her will, still

handcuffed with an excessive and painful tightness.

       34.     When KAMIESHA was removed from the apartment, one of the JOHN DOES

told her that if no drugs were found they would release her from the precinct.

       35.     After KAMIESHA was removed from the apartment, the JOHN DOES told

TRINA that she had to vacate the apartment with A.W. and the family dog from approximately 8

a.m. to 10 a.m., which they did.

       36.     When TRINA and A.W. and their dog returned to the apartment at approximately

10 a.m. the JOHN DOES were gone, the front door to their apartment was totally off the hinges,

and the JOHN DOES had done nothing to secure the apartment, which was left wide open for

anyone to enter should they have wished to do so.

       37.     At the 60th precinct a female JOHN DOE member of the NYPD searched

KAMIESHA, and told KAMIESHA to shake her bra and felt all around KAMIESHA’s person in

an intrusive manner.

       38.     No contraband was found on KAMIESHA.

       39.     KAMIESHA was held in a cell at the 60th Precinct all day long.

       40.     At approximately 9:30 p.m. KAMIESHA was transferred to Brooklyn Central

Booking, where she was held overnight.


                                                10
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 11 of 18




       41.     At approximately 11 a.m. the next day, January 13, 2016, KAMIESHA was

arraigned and released on her own recognizance.

       42.     Defendant ALLEN had, on January 8, 2016, applied for and obtained a warrant to

search Plaintiffs’ home and the person of KAMIESHA’s brother, based upon representations

made by Defendant ALLEN in an affidavit submitted to the Criminal Court that on two alleged

occasions a confidential informant had purchased crack cocaine from KAMIESHA’s brother at

the home.

       43.     Defendant ALLEN’s affidavit to the Criminal Court in support of the application

for the search warrant was also signed as “approved” by Defendant ASSISTANT DISTRICT

ATTORNEY JUSTIN ASHENFELTER.

       44.     According to Defendant ALLEN’s testimony to the Criminal Court, Defendant

ALLEN prepared his affidavit along with Defendant ASHENFELTER.

       45.     Defendants ALLEN and ASHENFELTER either knew, or should have known,

that there was a significant chance that the confidential informant had lied to them, and that no

drugs in fact had been purchased at the home from KAMIESHA’s brother or from anyone else.

       46.     KAMIESHA’s brother never sold any drugs from Plaintiffs’ home, or had any

other drug-related connections concerning Plaintiffs’ home.

       47.     Although he visited the apartment every few weeks or so, and on some holidays,

Plaintiff KAMIESHA’s brother did not live with - and had never lived with - Plaintiffs at

Plaintiffs’ home.

       48.     Plaintiff KAMIESHA’s brother also did not have keys to Plaintiffs’ apartment, and

would not be present in Plaintiffs’ home if Plaintiff KAMIESHA were not also present.


                                                 11
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 12 of 18




        49.      Plaintiffs had lived at this home for approximately four years prior to this incident.

        50.      On information and belief, Defendants ALLEN and ASHENFELTER either knew,

or should have known, that the confidential informant was not – contrary to the assertions made

in his affidavit – reliable.

        51.      The confidential informant is identified in the affidavit as a “former narcotics user.”

        52.      On information and belief, it is a common practice by the NYPD and the Kings

County District Attorney’s office and the Office of the Special Narcotics Prosecutor to pay

confidential informants for information rendered concerning the existence of narcotics activity

(and/or to provide a favorable plea arrangement in exchange for such information rendered),

which gives confidential informants a material incentive to lie in order to obtain these monetary /

plea-based benefits.

        53.      Defendant DEMCHENKO is the deponent on the Criminal Court Complaint

lodged against Plaintiff, and falsely alleged therein, under penalty of perjury, that crack cocaine,

marijuana, and codeine were found in various locations throughout the apartment upon the

execution of the search warrant.

        54.      These allegations were lies. There was no crack cocaine, marijuana, or codeine in

Plaintiffs’ apartment and none of these substances were recovered by Defendants inside of

Plaintiffs’ apartment.

        55.      Defendant ALLEN also falsely averred in an Affidavit of Inventory of Property

Taken that the various narcotics listed on NYPD property vouchers were recovered via the search

conducted pursuant to the warrant.

        56.      Defendant DEMCHENKO also lied to the prosecutor’s office and told them that


                                                   12
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 13 of 18




Plaintiff KAMIESHA MCCLAIN had stated to him in substance that she smokes weed and that

the only thing they may find is weed in her bedroom.

        57.     Defendant PEREIRA is listed on the NYPD Arrest and Complaint reports as the

Supervisor Approving Plaintiff KAMIESHA’s arrest.

        58.     After she was released on her own recognizance at her arraignment, KAMIESHA

had to appear in Criminal Court to defend against the charges that had been fabricated against her

approximately 10 times over the next eleven months.

        59.     On or about December 5, 2016 KAMIESHA accepted an Adjournment in

Contemplation of Dismissal (“ACD”) with immediate sealing, which resulted in the dismissal of

the charges against her.

        60.     On information and belief KAMIESHA was offered the ACD because the Kings

County District Attorney’s Office and / or the Office of the Special Narcotics Prosecutor could

not, or did not want to, produce their unreliable confidential informant pursuant to KAMIESHA’s

attorney’s application for a Darden5 hearing.

                                           FIRST CLAIM

                    DEPRIVATION OF RIGHTS UNDER THE
               UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        61.     The plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        62.     By their conduct and actions in falsely arresting and imprisoning plaintiffs,

assaulting and battering plaintiffs, trespassing upon plaintiffs and their homes, unlawfully



5 People v Darden, 34 N.Y.2d 177 (1974).

                                                  13
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 14 of 18




obtaining a warrant for the search of plaintiffs’ homes and executing it improperly, converting

plaintiffs’ property, abusing process against, subjecting plaintiffs to unreasonable conditions of

confinement, violating rights to equal protection of, violating rights to due process of plaintiffs

(including fabricating evidence), invading plaintiffs’ privacy and dignity, failing to intercede on

behalf of the plaintiffs and in failing to protect the plaintiffs from the unjustified and

unconstitutional treatment they received at the hands of other defendants, Defendants

ASHENFELTER; ALLEN; DEMCHENKO; GARGIN; PEREIRA; KATS; TAYLOR; FINN;

KISH; ZALESKI; FREISEN; LUKESON; SHIMIN; CIFUENTES; CONNOLLY; HIGGINS;

DOLAN; HENDRICKS; GARGAN; BARRY; LONGA; PARIDES; CACACE; SOLER; DOES;

and/or ROES, acting under color of law and without lawful justification, intentionally,

maliciously, and with a deliberate indifference to or a reckless disregard for the natural and

probable consequences of their acts, caused injury and damage in violation of plaintiffs’

constitutional rights as guaranteed under 42 U.S.C. §1983 and the United States Constitution,

including its Fourth and Fourteenth amendments.

        63.     As a result of the foregoing, plaintiffs were deprived of their liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and were otherwise damaged and injured.

                                           SECOND CLAIM

                    DEPRIVATION OF RIGHTS UNDER THE
               UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

        64.     The plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.



                                                   14
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 15 of 18




        65.     By their conduct in failing to remedy the wrongs committed by their subordinates

and in failing to properly train, supervise, or discipline their subordinates, supervisory defendants

ASHENFELTER; GARGIN; PEREIRA; TAYLOR; KISH; ZALESKI; GARGAN; and/or ROES

caused damage and injury in violation of plaintiffs’ rights guaranteed under 42 U.S.C. §1983 and

the United States Constitution, including its Fourth and Fourteenth amendments.

        66.     As a result of the foregoing, plaintiffs were deprived of their liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and were otherwise damaged and injured.

                                           THIRD CLAIM

                 LIABILITY OF DEFENDANT THE CITY OF NEW YORK
                        FOR CONSTITUTIONAL VIOLATIONS

        67.     The plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

        68.     At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants had de facto policies,

practices, customs and usages which were a direct and proximate cause of the unconstitutional

conduct alleged herein.

        69.     At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants, had de facto policies,

practices, customs, and usages of failing to properly train, screen, supervise, or discipline

employees and police officers, and of failing to inform the individual defendants’ supervisors of

their need to train, screen, supervise or discipline said defendants. These policies, practices,



                                                  15
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 16 of 18




customs, and usages were a direct and proximate cause of the unconstitutional conduct alleged

herein.

          70.   At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the individual defendants, had de facto policies,

practices, customs and/or usages of encouraging and/or tacitly sanctioning the cover-up of other

law enforcement officers’ misconduct, through the fabrication of false accounts and evidence

and/or through “the blue wall of silence.” Such policies, practices, customs and/or usages are a

direct and proximate cause of the unconstitutional conduct alleged herein.

          71.   At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the individual defendants, had de facto policies,

practices, customs and/or usages of engaging in illegal and harassing raids and arrests, particularly

upon people of Hispanic or African-American ethnicity, and failing to assure that proper

procedures were implemented regarding the obtaining of and /or execution of search warrants and

the use of information garnered through confidential informants, and of failing to properly train,

supervise or discipline police supervisors and subordinate officers to prevent them from failing to

assure that proper procedures were implemented. Such policies, practices, customs and/or usages

are a direct and proximate cause of the unconstitutional conduct alleged herein.

          72.   Defendant the CITY OF NEW YORK failed to provide any formal training to its

police officers, either during the Police Academy or after, on the constitutional prohibitions on

causing unnecessary and excessive damage during the execution of search warrants.

          73.   Defendant the CITY OF NEW YORK maintained no written guidelines on the

constitutional prohibitions on causing unnecessary and excessive damage during the execution of


                                                 16
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 17 of 18




search warrants.

        74.     Defendant the CITY OF NEW YORK knew to a moral certainty that its police

officers would be required to obtain and execute search warrants, and the City empowered them

to do so, and therefore the need to train officers in the constitutional limitations on how to obtain

them and on causing unnecessary or excessive damage during the execution of a search warrant

was obvious.

        75.     The failure of defendant the CITY OF NEW YORK to train its police officers or

provide guidelines to its officers in the constitutional prohibitions on obtaining, and on causing

unnecessary and excessive damage during the execution of, search warrants amounts to deliberate

indifference to the rights of persons with whom the police come into contact.

        76.     Defendant the CITY OF NEW YORK implemented, enforced, encouraged,

sanctioned and/or ratified policies, practices, and/or customs of failing to train its police officers

and failing to implement guidelines on the constitutional prohibitions on obtaining, and on causing

unnecessary and excessive damage during, the execution of search warrants.

        77.     By implementing, enforcing, encouraging, sanctioning and/or ratifying these

policies, practices, and/or customs, defendant the CITY OF NEW YORK caused the Plaintiffs to

loss of their privacy, dignity, and liberty, and to be subjected to excessive and/or unnecessary

destruction of property during the search of their home, and deprived of property without due

process of law, in violation of their rights guaranteed to every citizen of the United States by the

Fourth and Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

        78.     As a result of the foregoing, plaintiffs were deprived of their liberty and property,

experienced pain and suffering, psychological and emotional injury, great humiliation, costs and


                                                   17
     Case 1:18-cv-11836-JGK-OTW Document 23 Filed 01/09/19 Page 18 of 18




expenses, and were otherwise damaged and injured.


         WHEREFORE, the plaintiffs demand the following relief jointly and severally against all

of the defendants:

                   a. Compensatory damages;

                   b. Punitive damages;

                   c. The convening and empaneling of a jury to consider the merits of the claims

         herein;

                   d. Costs and interest and attorney’s fees;

                   e. Such other and further relief as this court may deem appropriate and equitable.


Dated:             New York, New York
                   January 9, 2019

                                                         __________/S/__________________
                                                         JEFFREY A. ROTHMAN, Esq.
                                                         Law Office of Jeffrey A. Rothman
                                                         315 Broadway, Suite 200
                                                         New York, New York 10007
                                                         (212) 227-2980

                                                         Attorney for Plaintiffs




                                                    18
